Citation Nr: 0720809	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for renal cell cancer, 
to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claims of 
entitlement to service connection for renal cell and bladder 
carcinoma.  The veteran perfected a timely appeal of these 
determinations to the Board.

In June 2006, the veteran, accompanied by his representative, 
testified before the undersigned Veteran's Law Judge at the 
local regional office.  At the hearing, the record was held 
open for 60 days in order to associate additional evidence 
with the veteran's claims file.  Additional records were 
associated with the veteran's file within the allotted time, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in considering the veteran's 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

Here, the veteran contends that his bladder and renal cell 
cancers are related to his military service, to include 
exposure to Agent Orange in Vietnam.  The veteran's claims 
file indicates that the veteran served in the Republic of 
Vietnam while in the service.  In this regard, the Board 
notes that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  

Because renal cell cancer and bladder cancer are not among 
the diseases identified in 38 C.F.R. § 3.309 as associated 
with herbicide exposure, these condition may not be service-
connected on a presumptive basis under 38 C.F.R. § 3.309.  As 
was noted in the veteran's testimony before the Board, 
however, the veteran is seeking service connection for these 
conditions on a direct basis and has submitted a statement 
dated in January 2006 from the veteran's physician indicating 
that smoking and exposure to Agent Orange are possible 
factors in the veteran's cancer.  In addition, the Board 
notes that the veteran has not been afforded a VA examination 
in order to determine whether the veteran's renal cell cancer 
and bladder cancer are the result of the veteran's service, 
to include exposure to Agent Orange.  

Based on the foregoing, the Board finds that this matter must 
be remanded in order that the RO may afford the veteran a VA 
examination in connection with his claim.  A VA examination 
is needed in this case in order to determine the etiology of 
the veteran's renal cell and bladder cancers, to include 
whether these conditions had their onset during or as a 
result of his service, and to determine if the veteran's 
condition may be secondary to exposure to Agent Orange or any 
other circumstance of his service.  See 38 U.S.C.A § 5103A 
(West 2002 & Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran's renal cell and 
bladder cancer is related to or had its 
onset during service, or is secondary to 
exposure to Agent Orange or any other 
condition of his active duty service.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of renal 
cell and bladder cancer found to be 
present.  If the examiner diagnoses the 
veteran as having renal cell and/or 
bladder cancer, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
condition(s) was caused by or had its 
onset during service or within one year 
of service.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
cancers were caused by or secondary to 
Agent Orange exposure in service.  In 
this regard, the examiner should comment 
on the January 2006 statement of the 
veteran's physician indicating that 
smoking and exposure to Agent Orange are 
possible factors in the veteran's cancer.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




